          Case 2:21-cv-00002-SMJ   ECF No. 25   filed 07/21/21   PageID.182 Page 1 of 2



                                                                               FILED IN THE
1                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



2                                                                      Jul 21, 2021
                                                                          SEAN F. MCAVOY, CLERK

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     NINA HALL,                                  No. 2:21-cv-00002-SMJ
5
                                Plaintiff,
6                                                ORDER DISMISSING CASE
                   v.
7
     DYNAMIC RECOVERY
8    SOLUTIONS LLC, a South Carolina
     Limited Liability Company, and ICON
9    EQUITIES LLC, a Minnesota Limited
     Liability Company,
10
                                Defendants.
11

12
             On July 21, 2021, the parties filed a stipulated dismissal, ECF No. 24.
13
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
14
     IT IS HEREBY ORDERED:
15
             1.    The parties’ motion to dismiss, ECF No. 24, is GRANTED.
16
             2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
17
                   bear their own costs and attorney fees.
18
             3.    All pending motions are DENIED AS MOOT.
19
             4.    All hearings and other deadlines are STRICKEN.
20
     //


     ORDER DISMISSING CASE – 1
       Case 2:21-cv-00002-SMJ     ECF No. 25   filed 07/21/21   PageID.183 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 21st day of July 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
